Title: To George Washington from Henry Knox, 24 September 1793
From: Knox, Henry
To: Washington, George


          Private
          SirElizabeth Town New Jersey 24th Septr
                1793
          I arrived here on the 19th after much delay and difficulty on
            the road. The alarm of the people in all the Towns and villages on the road, and at New
            York, on account of the prevailing fever is really inexpressible. The militia are posted
            at Trenton Brunswick and Newark and New York. This place seems to possess less fear and
            more reason. At New York reason appears to been entirely lost. Among many serious evils
            such as frightning some Philadelphians to death by placing them on Governors island
            without proper accommodations the following laughable incident is said to have occured a
            day or two past. A Boat arrived at NewYork from Jersey with passengers. the Mob
            collected and insisted upon it they were infected, and after they had landed the Mob
            forced them on board again, and with them a Mr Mercier of New York, who plead in vain,
            that he had not been out of New York for along time. the Mob however swore otherwise and
            the poor man was forced into the boat with persons whom he believed to be infected with
              the plague and did not return to his family for a day
            afterwards.
          Poor Courtney the Taylor with his family were at a tavern on 2d river at which place he
            felt the symptoms of an intermittent or yellow fever—He took rushs medecines so
            frequently that he really became ill—The people ordered his coffin in his presence, and
            his wife sent to Newark for a Physician who pronouncd it a common intermittent But to
            mark the monstrous absurdity which prevails the people came into the sick mans room in
            shoals to see the curious fever, and he has been so worried that
            his life is in great danger—There are innumerable instances of the
            like unreasonable conduct.
          I sent to NewYork to endeavo⟨ur⟩ to get a passage to Rhode Island—But the Masters of
            the packets said that it was as much as their lives were worth, as it was reported at
            Newport that the yellow fever, or plague killed in NewYork 40
            people ⅌ day. If a person has been from Philadelphia 14 days and continued in perfect
            health during that time he may be admitted into New-York. I have yet six days quarantine to perform, which of the choice of evils is the least.
            This circumstance will retard my return as soon as I intended, for it is of the highest
            personal importance to me that I should go to Boston, and I am too bulky to be smuggled through the Country.
          The french fleet is still in New-York, in a wretched state of disorganisation which
            prevents its sailing. Mr Genet has been low spirited for ten days past. The fleet have
            been told by him that the executive of the United States prevents their selling their
            prizes, and Citizen Bompard who belongs to a club in france as well as all his sailors,
            say that they shall represent the matter upon their return in its proper colours—some of
            the sailors lately attacked the Marquis de Rouvrays house with an intention it is said
            of Massacring him and his son. They have fled to this Town. I do not find Mr Genet has promulgated the last letter of the
            secretary of state, excepting as to the effect of the measures with the Consuls, which
            prevent their selling their prizes—Would to God it had been thought proper to publish
            the letter to Mr Morris. The minds of our own people
            would have been convinced of the propriety of the measures which have been adopted, and
            all cavil at the meeting of Congress prevented!
          Colonel Hamilton experienced inconveni⟨ences⟩ on the road. Not being ad⟨mit⟩ted into
            NewYork he has gone to Albany. ⟨mutilated ⟩ respectful
            compliments to Mrs Washington, I am Sir with perfect respect Your humble Servt
          
            H. Knox
          
        